USCA4 Appeal: 22-4288      Doc: 26         Filed: 11/28/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-4288


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        JEFFREY EARL REYNOLDS,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Western District of Virginia, at
        Lynchburg. Norman K. Moon, Senior District Judge. (6:13-cr-00003-NKM-3)


        Submitted: November 22, 2022                                Decided: November 28, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        ON BRIEF: Charles M. Henter, HENTERLAW, PLC, Charlottesville, Virginia, for
        Appellant. Christopher R. Kavanaugh, United States Attorney, Jonathan Jones, Assistant
        United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke,
        Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-4288         Doc: 26      Filed: 11/28/2022      Pg: 2 of 2




        PER CURIAM:

               Jeffrey Earl Reynolds appeals the district court’s revocation of his supervised

        release and the resulting sentence of four months’ imprisonment. He argues that the

        sentence was plainly unreasonable because his involuntary acts caused by his addiction

        were the reasons for any breach of trust.        Reynolds was released from custody on

        September 30, 2022, and faces no additional term of supervised release.

               We must address sua sponte whether an issue on appeal presents “a live case or

        controversy . . . since mootness goes to the heart of the Article III jurisdiction of the

        courts.” Castendet-Lewis v. Sessions, 855 F.3d 253, 260 (4th Cir. 2017) (internal quotation

        marks omitted). Because Reynolds has already served his term of imprisonment and the

        district court did not impose any additional term of supervised release, there is no longer a

        live controversy regarding his revocation sentence. His appeal is therefore moot, and we

        dismiss it for lack of jurisdiction. See United States v. Hardy, 545 F.3d 280, 283-84 (4th

        Cir. 2008). We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       DISMISSED




                                                     2